DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation 112(f)

1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
(1)	Claim 1; “…determining device configured to determine whether or not to cause an electronic apparatus that includes a speech input device to respond”
(2)	Claim 1; “…recognized information acquiring section configured to acquire a recognized information item in which a result of speech recognition of a speech inputted to the speech input device is associated with a speech input time or with a recognition time” 
(3)	Claim 1; “…response determining section configured to determine whether or not to cause the electronic apparatus to carry out a response” 
(4)	Claim 1; “…response determining section being configured to refer to a determination information item which is pre-stored in a storage section” 
(5)	Claim 3; “…determining device configured to determine whether or not to cause an electronic apparatus that includes a speech input device to respond” 
(6)	Claim 3; “…recognized information acquiring section configured to acquire a recognized information item in which a result of speech recognition of a speech inputted to the speech input device is associated with a speech input time or with a recognition time” 
(7)	Claim 3; “…program category identifying section configured to identify a program category of a program that is being broadcast on an audio broadcasting apparatus present near the speech input device”
	Claim 3; “…response determining section configured to determine whether or not to cause the electronic apparatus to carry out a response that corresponds to the recognized information item”
(9)	Claim 3; “…response determining section being configured to determine not to prepare the response that corresponds to the recognized information item if the program category identified by the program category identifying section matches a program category pre-stored in a storage section” 
(10)	Claim 4; “…program information acquiring section configured to acquire being-watched program information from the audio broadcasting apparatus or from an apparatus related to the audio broadcasting apparatus” 
(11)	Claim 4; “…program category identifying section being configured to identify the program category based on the being-watched program information acquired by the program information acquiring section” 
(12)	Claim 5; “…program category identifying section is configured to identify the program category based on a characteristic of the speech inputted to the speech input device” 
(13)	Claim 6; “…response determining section is configured to, if the program category identified by the program category identifying section matches the program category in the per-category response information item” 
(14)	Claim 7; “…relevant information acquiring section configured to acquire user-related information via the speech input device or an external apparatus”
(15)	Claim 7; “…information updating section configured to update the per-category response information item in the storage section based on the user-related information acquired by the relevant information acquiring section”
Claim 8; “…response determining section is configured further to, if the program category identified by the program category identifying section matches the program category in the per-category response information item and the response allow/disallow information item associated with the program category in the per-category response information item indicates that a response is allowed” 
(17)	Claim 9; “…program information acquiring section configured to acquire being-watched program information from the audio broadcasting apparatus or from an apparatus related to the audio broadcasting apparatus” 
(18)	Claim 9; “…response determining section being configured to correct the speech input time or the recognition time contained in the recognized information item with the time stamp and then check the speech input time thus corrected or the recognition time thus corrected against the time or the time period contained in the detailed response information item” 
(19)	Claim 10; “…response determining section is configured to determine not to cause the electronic apparatus to carry out the response that corresponds to the recognized information item if a second recognized information item is acquired before acquisition of the recognized information item or within a prescribed period of time after the acquisition of the recognized information item, the second recognized information item being identical in content to the recognized information item” 
(20)	Claim 11; “…response determining section is configured to determine not to cause the electronic apparatus to carry out the response that corresponds to the recognized information item if a second recognized information item is acquired before acquisition of the recognized information item or within a prescribed period of time after the acquisition of the recognized 
(21)	Claim 12; “…responding section configured to carry out a response in accordance with a result of determination by the determining device”
(22)	Claim 13; “…responding section configured to carry out a response in accordance with a result of determination by the determining device” 
(23)	Claim 14; “…determining device configured to determine whether or not to cause an electronic apparatus that includes a speech input device to respond” 
(24)	Claim 14; “…recognized information acquiring section configured to acquire a recognized information item in which a result of speech recognition of a speech inputted to the speech input device is associated with a speech input time or with a recognition time, the speech input time being a time at which the speech was inputted” 
(25)	Claim 14; “…response determining section configured to determine whether or not to cause the electronic apparatus to carry out a response that corresponds to the recognized information item” 
(26)	Claim 14; “…response determining section being configured to refer to a determination information item which is pre-stored in a storage section and in which (i) a time or a time period at or during which a speech input is to be carried out and (ii) a keyword that is indicative of at least part of a predictable result of speech recognition are associated with each other” 
(27)	Claim 14; “…responding section configured to carry out a response in accordance with a result of determination by the determining device”
	Claim 15; “…determining device configured to determine whether or not to cause an electronic apparatus that includes a speech input device to respond”
(29)	Claim 15; “…recognized information acquiring section configured to acquire a recognized information item in which a result of speech recognition of a speech inputted to the speech input device is associated with a speech input time or with a recognition time, the speech input time being a time at which the speech was inputted, the recognition time being a time at which the speech recognition was carried out” 
(30)	Claim 15; “…program category identifying section configured to identify a program category of a program that is being broadcast on an audio broadcasting apparatus present near the speech input device” 
(31)	Claim 15; “…response determining section configured to determine whether or not to cause the electronic apparatus to carry out a response that corresponds to the recognized information item” 
(32)	Claim 15; “…response determining section being configured to determine not to prepare the response that corresponds to the recognized information item if the program category identified by the program category identifying section matches a program category pre-stored in a storage section” 
(33)	Claim 15; “…responding section configured to carry out a response in accordance with a result of determination by the determining device” 
(34)	Claim 16; “…determining device that is configured to determine whether or not to cause an electronic apparatus that includes a speech input device to respond”
(35)	Claim 17; “…determining device that is configured to determine whether or not to cause an electronic apparatus that includes a speech input device to respond”

(1) Fig. 1, Control Section 20, Paragraphs 0008 & 0026
(2) Fig. 1, Information Acquiring Section 102, Paragraph 0008 & 0027 
(3) Fig. 1, Response Determining Section 103, Paragraph 0030
(4) Fig. 1, Response Determining Section 103, Paragraph 0030
(5) Fig. 1, Control Section 20, Paragraphs 0008 & 0026
(6) Fig. 1, Information Acquiring Section 102, Paragraphs 0008 & 0027
(7) Fig. 4, Program Category Identifying Section 105, Paragraphs 0041-0043
(8) Fig. 1, Response Determining Section 103, Paragraph 0030
(9) Fig. 1, Response Determining Section 103, Paragraph 0030
(10) Fig. 1, Server Control Section 10, Paragraph 0048
(11) Fig. 4, Program Category Identifying Section 105, Paragraph 0049
(12) Fig. 4, Program Category Identifying Section 105, Paragraph 0049
(13) Fig. 1, Response Determining Section 103, Paragraph 0041
(14) Fig. 1, Server Control Section 10, Paragraph 0067
(15) Fig. 1, Server Control Section 10, Paragraph 0067
(16) Fig. 1, Response Determining Section 103, Paragraph 0061
(17) Fig. 1, Server Control Section 10, Paragraph 0048
(18) Fig. 1, Response Determining Section 103, Paragraph 0030
(19) Fig. 1, Response Determining Section 103, Paragraph 0030

(21) Fig. 1, Speaker 23, Paragraphs 0012-0014 
(22) Fig. 1, Speaker 23, Paragraphs 0012-0014 
(23) Fig. 1, Control Section 20, Paragraphs 0008 & 0026
(24) Fig. 1, Information Acquiring Section 102, Paragraphs 0008 & 0027
(25) Fig. 1, Response Determining Section 103, Paragraph 0030
(26) Fig. 1, Response Determining Section 103, Paragraph 0030
(27) Fig. 1, Control Section 20, Paragraphs 0008 & 0026
(28) Fig. 1, Control Section 20, Paragraphs 0008 & 0026
(29) Fig. 1, Information Acquiring Section 102, Paragraphs 0008 & 0027
(30) Fig. 4, Program Category Identifying Section 105, Paragraph 0049
(31) Fig. 1, Response Determining Section 103, Paragraph 0030
(32) Fig. 1, Response Determining Section 103, Paragraph 0030
(33) Fig. 1, Control Section 20, Paragraphs 0008 & 0026
(34) Fig. 1, Control Section 20, Paragraphs 0008 & 0026
(35) Fig. 1, Control Section 20, Paragraphs 0008 & 0026
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 3-7, 13, 15, 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 20060277050 A1 hereinafter, Kaneko ‘050) in combination with Rodriguez et al. (US 20030105637 A1 hereinafter, Rodriguez ‘637).
Regarding claim 15; Kaneko ‘050 discloses a response system (System of Fig. 2) comprising: 
a determining device (Fig. 5, “Select Button”) configured to determine whether or not to cause an electronic apparatus (Fig. 2, TV Receiver 1) that includes a speech input device (Fig. 2, Voice Input Section 30)  to respond (i.e. If it is determined in step s4 that the recognized voice processing section 33 has not read out any control code for a time period not shorter than the fixed time period, stated otherwise, any control code has not been inputted for a time period not shorter than the fixed time period, the control section 11 terminates the agent program (step s5) to abort the process. Paragraphs 0044 & 0069),  
the determining device comprising: 
a recognized information acquiring section configured to acquire a recognized information item in which a result of speech recognition of a speech inputted to the speech input device is associated with a speech input time or with a recognition time, the speech input time being a time at which the speech was inputted, the recognition time being a time at which the speech recognition (Fig. 5 Steps S3-S6 i.e. If it is determined in step s3 that any command has not been inputted, the control section 11 determines whether or not a time period not shorter than a fixed time period has elapsed from the latest input of a control code or call-up control code read out by the recognized voice processing section 33 (step s4). If it is determined that the time period not shorter than the fixed time period has not elapsed yet, the process returns to step s3 to continue the process. If it is determined that the control code has been inputted, the control section 11 instructs the components of the receiver body to perform their respective operations for executing the command (step s6). Alternatively, if it is determined in step s4 that the recognized voice processing section 33 has not read out any control code for a time period not shorter than the fixed time period, stated otherwise, any control code has not been inputted for a time period not shorter than the fixed time period, the control section 11 terminates the agent program (step s5) to abort the process. Paragraphs 0066-0069);
and the electronic apparatus further comprising a responding section configured to carry out a response in accordance with a result of determination by the determining device (i.e. Fig. 5, Step S6 i.e. If it is determined that the control code has been inputted, the control section 11 instructs the components of the receiver body to perform their respective operations for executing the command (step s6) Paragraph 0066).  
 Kaneko ‘050 does not expressly disclose a program category identifying section configured to identify a program category of a program that is being broadcast on an audio broadcasting apparatus present near the speech input device; and a response determining section configured to determine whether or not to cause the electronic apparatus to carry out a response that corresponds to the recognized information item, the response determining section being configured to determine not to prepare the response that corresponds to the recognized information item if the program category identified by the program category identifying section matches a program category pre-stored in a storage section.
Rodriguez ‘637 discloses a program category identifying section (Fig. 5, “Guide Button”)  configured to identify a program category of a program that is being broadcast on an audio broadcasting apparatus present near the speech input device (i.e. The program guide button allow a user to search for programs in the system. a user may select a program guide or particular television channel by simply saying "Program Guide" or "Channel 160" into the microphone 891.  Paragraphs 0064-0065).  
(Fig. 5, “Select Button”) configured to determine whether or not to cause the electronic apparatus to carry out a response that corresponds to the recognized information item (i.e. The select button 887 may be used to select a currently highlighted option or selection that is provided to the user. Paragraph 0063);
the response determining section (Fig. 1, DHCT 14) being configured to determine not to prepare the response that corresponds to the recognized information item if the program category identified by the program category identifying section matches a program category pre-stored in a storage section (i.e.  Each input candidate is considered to find the best match in a dictionary of set of commands stored within the memory 949 in DHCT 14. A best match from the set of separated signals is determined according to matching criteria, and a visual display confirming the match may be presented to the user. Paragraphs 0086-0087).
Kaneko ‘050 and Rodriguez ‘637 are combinable because they are from same field of endeavor of speech systems (Rodriguez ‘637 at “Field of Invention”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Kaneko ‘050 by adding a program category identifying section configured to identify a program category of a program that is being broadcast on an audio broadcasting apparatus present near the speech input device; and a response determining section configured to determine whether or not to cause the electronic apparatus to carry out a response that corresponds to the recognized information item, the response determining section being configured to determine not to prepare the response that corresponds to the recognized information item if the program category identified by the program category identifying section matches a program category pre-stored in a storage section as taught by Rodriguez ‘637. The motivation for doing so would have been advantageous to provide a television receiver which does not need any manual operation by the user and which has a lowered possibility 

Regarding claims 3 & 17; Claims 3 & 17 contains substantially the same subject matter as claim 15. Therefore, claims 3 & 17 are rejected on the same grounds as claim 15.

Regarding claim 4; Rodriguez ‘637 discloses a program information acquiring section (Fig. 5, “INFO Button”) configured to acquire being-watched program information from the audio broadcasting apparatus or from an apparatus related to the audio broadcasting apparatus, the being-watched program information containing information based on which the program category of the program that is being broadcast can be identified (i.e. The program INFO button allow a user to information on the program being watched.  Paragraphs 0064-0065); 
the program category identifying section (Fig. 5, “Guide Button”) being configured to identify the program category based on the being-watched program information acquired by the program information acquiring section (i.e. The program guide button allow a user to search for programs in the system. a user may select a program guide or particular television channel by simply saying "Program Guide" or "Channel 160" into the microphone 891.  Paragraphs 0064-0065)

Regarding claim 5; Rodriguez ‘637 discloses wherein the program category identifying section is configured to identify the program category based on a characteristic of the speech inputted to the speech input device (i.e. The program guide button allow a user to search for programs in the system. a user may select a program guide or particular television channel by simply saying "Program Guide" or "Channel 160" into the microphone 891.  Paragraphs 0064-0065).

Regarding claim 6; Rodriguez ‘637 discloses wherein: the storage section has a per-category response information item pre-stored therein (i.e. The at least one memory can include a dictionary of terms, wherein each term is associated with the one or more commands representing the at least on function the home communication terminal is operative to perform. Paragraph 0018) 
the per-category response information item being an information item in which a program category is associated with a response allow/disallow information item that is indicative of whether or not a response is allowed (i.e. The home communication terminal includes an electronic program guide application controllable by the at least one remote device via the at least one voice activated command. Paragraph 0018) 
and the response determining section is configured to, if the program category identified by the program category identifying section matches the program category in the per-category response information item, determine to prepare the response that corresponds to the recognized information item if the response allow/disallow information item associated with the program category in the per-category response information item indicates that a response is allowed (i.e. The select button 887 may be used to select a currently highlighted option or selection that is provided to the user. Paragraph 0063);
determine not to prepare the response that corresponds to the recognized information item if the response allow/disallow information item associated with the program category in the per-category response information item indicates that a response is not allowed  (i.e.  Each input candidate is considered to find the best match in a dictionary of set of commands stored within the memory 949 in DHCT 14. A best match from the set of separated signals is determined according to matching criteria, and a visual display confirming the match may be presented to the user. Paragraphs 0086-0087).
Regarding claim 7; Kaneko ‘050 discloses a relevant information acquiring section configured to acquire user-related information via the speech input device or an external apparatus, the user-related information being information related to a user present near the speech input device (i.e The storage section 34 has prestored therein correspondences between call-up control codes and their respective associated agent programs in a table form. The storage section 21 has further prestored therein the plural agent programs and characters each defined in a respective one of the agent programs. The images of respective characters are stored in the OSD image 
and an information updating section configured to update the per-category response information item in the storage section based on the user-related information acquired by the relevant information acquiring section (i.e The storage section 21 comprises ROM for example. If it is desired that the contents stored in the storage section 21 be updatable, the storage section 21 comprises EEPROM for example. The storage section 34 has prestored therein correspondences between call-up control codes and their respective associated agent programs in a table form. The storage section 21 has further prestored therein the plural agent programs and characters each defined in a respective one of the agent programs. The images of respective characters are stored in the OSD image memory 22. The plural agent programs are provided because it is assumed that the members of a family are each assigned one of the agent programs; for example, a parent assigned an agent program A and a child assigned an agent program B. Paragraphs 0053-0055.) 0049

Regarding claim 13; Kaneko ‘050 discloses wherein an electronic apparatus comprising a speech input device, the electronic apparatus further comprising a responding section configured to carry out a response in accordance with a result of determination by the determining device recited in claim 3 (i.e. Fig. 5, Step S6 i.e. If it is determined that the control code has been inputted, the control section 11 instructs the components of the receiver body to perform their respective operations for executing the command (step s6) Paragraph 0066).

Regarding claim 19; Rodriguez ‘637 discloses A non-transitory computer-readable storage medium storing therein a control program for causing a computer to function as a determining device recited in claim 3, the control program being a program for causing the computer to function as the recognized information acquiring section, the program category identifying section, and the response determining section (i.e. In one implementation, the DHCT 14 includes a memory 449 which in turn includes non-volatile memory, such as FLASH memory 451, and random access memory (RAM) 452 

Allowable Subject Matter
1.	Claims 1, 14 & 16 are indicated as allowable subject matter.

2.	Claims 2, 10, 12 & 18 depend on indicated allowable claim 1. Therefore, by virtue of their dependency, Claims 2, 10, 12 & 18 are also indicated as allowable subject matter. 

3.	Claims 8, 9 & 11 depend on indicated allowable claim 3. Therefore, by virtue of their dependency, Claims 8, 9 & 11 are also indicated as allowable subject matter. 

4.	Claims 1, 14 & 16 state in part “refer to a determination information item which is pre-stored in a storage section and in which (i) a time or a time period at or during which a speech input is to be carried out and (ii) a keyword that is indicative of at least part of a predictable result of speech recognition are associated with each other, and determine not to prepare the response that corresponds to the recognized information item if the speech input time or the recognition time and the result of the speech recognition which are contained in the recognized information item match the time or the time period and the predictable result of speech recognition which are contained in the determination information item, respectively;”. 
Kaneko ‘050 discloses at Paragraphs 0111 & 0049 wherein the television receiver also includes a storage section having prestored therein a control code associated with a voice representing a command to power ON/OFF, change channels or adjust a sound volume or an 
Rodriguez ‘637 teaches in Paragraphs 0011-0019 the step of comparing at least a portion of the decompressed digitized speech to a dictionary of speech segments, where the dictionary of speech segments are pre-programmed by a user, the step of identifying a dictionary speech segment associated with at least a portion of the decompressed digitized speech and wherein the at least one memory can include a dictionary of terms, wherein each term is associated with the one or more commands representing the at least on function the home communication terminal is operative to perform.  
Kaneko ‘050 either alone or in combination with Rodriguez ‘637 fails to disclose refer to a determination information item which is pre-stored in a storage section and in which (i) a time or a time period at or during which a speech input is to be carried out and (ii) a keyword that is indicative of at least part of a predictable result of speech recognition are associated with each other, and determine not to prepare the response that corresponds to the recognized information item if the speech input time or the recognition time and the result of the speech recognition which are contained in the recognized information item match the time or the time period and the predictable result of speech recognition which are contained in the determination information item, respectively. As a result, Examiner indicates Claims 1, 2, 8-12, 14, 16 & 18 as allowable subject matter. 

Prior Art Made of Record Not Relied Upon
1.	Mei et al. (US 20150039319 A1) - A command handling method, apparatus, and system. The method includes receiving multiple voice instructions sent by a voice parsing server, where 
	
2.	Bargetzi et al. (US 20170076721 A1) - A system is provided for determining which controllable device an audible command is directed towards. The system comprises two or more controllable devices, two or more electronic devices, each of which is adapted to receive the audible command, add a respective electronic device identifier to the received audible command, time and date stamp the received audible command, and transmit the respective time and date stamped versions of the audible command, and wherein each of the two or more electronic device are further adapted to controller respective ones of the two or more controllable devices, and a central processor adapted to receive each of the transmitted time and date stamped versions of the audible command and perform processing based on the time and date stamp, wherein the electronic device that reports the earlier time and date stamp, as ascertained by the respective electronic device identifier and a comparison of each of the time and date stamps performed by the central processor, is the electronic device to which the audible command is directed towards.	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677